ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that SILVIA A. BRANDON-PEREZ, of WARREN, who was admitted to the bar of this State in 1978, be suspended from practice for a period of three •months for violation of the recordkeeping provisions of Rule 1:21-6, in violation of RPC 1.15, and that on reinstatement respondent file periodic certified audits of her attorney accounts, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is hereby suspended from the practice of law for a period of three months, effective April 15, 1993; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said SILVIA A. BRANDON-PEREZ as an attorney at law of the State of New Jersey; and it is further
*455ORDERED that SILVIA A. BRANDON-PEREZ be and hereby is restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that respondent file with the Office of Attorney Ethics on a schedule to be established by that Office certified annual audits of the books and records required by Rule 1:21-6 to be kept, for a period of three years, commencing with the year in which respondent is reinstated to practice; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that SILVIA BRANDON-PEREZ reimburse the Ethics Financial Committee for appropriate administrative costs.